Citation Nr: 0115316	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  98-18 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for a respiratory disorder, 
including obstructive lung disease and nasal obstruction with 
rhinitis.

Entitlement to service connection for a psychiatric 
disability, including an undiagnosed illness (UI) manifested 
by psychiatric symptoms.

Entitlement to service connection for a joint disease, 
including an UI manifested by joint pains.

Entitlement to a higher rating for a gastrointestinal (GI) 
disorder manifested by rectal bleeding, initially assigned a 
zero percent evaluation, effective from September 1995.

Entitlement to a higher rating for an inguinal herniorrhaphy 
scar, initially assigned a zero percent evaluation, effective 
from September 1995.

Entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (2000).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1989 to March 1993, 
including service in the PGW (Persian Gulf War) in the 
Southwest Asia theater of operations from December 1990 to 
June 1991.

A September 1997 RO rating decision denied service connection 
for bronchitis and chronic nasal deflection; denied the 
claims for service connection for a psychiatric condition and 
a disorder manifested by joint pains as not well grounded; 
granted service connection for a disorder manifested by 
rectal bleeding and assigned a zero percent evaluation, 
effective from September 1995; granted service connection for 
an inguinal herniorrhaphy scar, and assigned a zero percent 
evaluation, effective from September 1995; and denied a 
compensable evaluation based on multiple noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324.  The veteran submitted a notice of 
disagreement with the determinations listed on page one in 
October 1997 and the RO sent him a statement of the case on 
those issues in March 1998.  The veteran completed his appeal 
of those matters with the submission of a substantive appeal 
in September 1998.

The issue of entitlement to a compensable evaluation based on 
multiple noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324 was not specifically 
raised by the veteran, but the Board of Veterans' Appeals 
(Board) will consider this matter based on the VA duty to 
consider all the benefits the veteran may be entitled to in 
the consideration of his appeal.  Akles v. Derwinski, 1 Vet. 
App. 118 (1991).



REMAND


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) eliminated the concept 
of a well-grounded claim and redefined VA's duty to assist a 
veteran in the development of a claim.  In this case, there 
is additional VA duty to assist the veteran in the 
development of evidence with regard to his claims.

The RO should advise the veteran of the evidence needed to 
successfully prove his claims.  The RO should also assist him 
in obtaining any relevant evidence.

At a hearing in October 1998, the veteran testified to the 
effect that he participated in combat against the enemy 
during the PGW.  The service documents reveal that the 
veteran was awarded various medals for service in the PGW, 
but none of the medals denote combat participation and the 
other evidence does not verify his engagement in combat with 
the enemy.  The veteran should be asked to submit any 
evidence of his combat service and the RO should obtain his 
service personnel records from the National Personnel Records 
Center (NPRC).

The veteran underwent VA examinations in April 1996 and 
February 1999 that show the presence of respiratory 
disorders.  At a VA examination in April 1996, the diagnoses 
were nasal obstruction, probably due to allergy; and mild 
bronchial asthma.  At a VA examination of his respiratory 
system in February 1999, he was found to have chronic 
rhinitis with moderate obstructive lung disease.  The veteran 
maintains that his respiratory disorders are due to incidents 
of the PGW and/or to his service-connected disorders.  Under 
the circumstances, it is the judgment of the Board that the 
report of the veteran's VA examination of the respiratory 
system in February 1999 should be returned to the medical 
facility where the examination was conducted in order to 
obtain an addendum to this report that includes an opinion as 
to the etiology of the veteran's current respiratory 
disorders.

The veteran underwent a VA psychiatric examination in 
February 1999.  A psychiatric disability was not found.  The 
overall evidence shows that he has psychiatric symptoms and 
the examiner who conducted the February 1999 examination did 
not list all such symptoms in accordance with the January 6, 
1998, joint memorandum of the Undersecretary for Benefits and 
Undersecretary for Health.

The veteran underwent a VA medical examination in order to 
determine the nature and extent of any fibromyalgia.  The 
examiner did not find this condition.  The evidence shows 
that the veteran has various joint pains and the examiner did 
not list such symptoms in accordance with the above noted 
joint memorandum.

The veteran's testimony at the October 1998 hearing is to the 
effect that his inguinal herniorrhaphy scar is tender.  A 
review of the evidence indicates that the veteran has not 
undergone a recent VA scar examination in order to determine 
the severity of this condition.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).


In view of the above, the case is REMANDED to the RO for the 
following actions:



`
1.  The RO should ask the veteran to 
submit any evidence that verifies his 
combat with the enemy during the PGW and 
obtain his service personnel records from 
the NPRC for inclusion in the claims 
folders.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for the conditions being 
considered in this appeal since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

3.  The report of the veteran's VA 
examination of the respiratory system in 
February 1999 should be returned to the 
medical facility where the examination 
was conducted for review by the examiner 
or other appropriate specialist in order 
to obtain an addendum to the report of 
this examination that includes an opinion 
as to the etiology of the veteran's 
current respiratory disorders.  The 
examiner or appropriate specialist should 
give a fully reasoned opinion as to the 
etiology of any current respiratory 
disorder, including whether it is at 
least as likely as not that it is due to 
an incident of the PGW.  The examiner or 
appropriate specialist should support the 
opinions by discussing medical principles 
as applied to the specific medical 
evidence in the veteran's case.  In order 
to assist the examiner or appropriate 
specialist, the claims folder must be 
made available to him or her and reviewed 
prior to the preparation of the addendum.  
If the requested information cannot be 
provided without examination of the 
veteran, he should be scheduled for such 
examination.

4.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the nature and extent of any 
current psychiatric disability, and to 
obtain an opinion as to the etiology of 
any psychiatric disability found.  If a 
psychiatric disability is not found, the 
examiner should separately list all 
psychiatric symptoms that cannot be 
attributed to a known clinical diagnosis 
in accordance with guideline no. 7 in the 
January 6, 1998 joint memorandum of the 
Undersecretary for Benefits and 
Undersecretary for Health.

5.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the nature and extent of any 
current joint disorder and to obtain an 
opinion as to the etiology of any joint 
disorder found.  If a joint disorder is 
not found, the examiner should separately 
list all joint symptoms that cannot be 
attributed to a known clinical diagnosis 
in accordance with guideline no. 7 in the 
January 6, 1998, joint memorandum of the 
Undersecretary for Benefits and 
Undersecretary for Health.

6.  The veteran should be scheduled for a 
VA scar examination to determine the 
severity of his inguinal herniorrhaphy 
scar.  All clinical findings should be 
reported in detail.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

8.  The RO should then review the 
veteran's claims.  The claims for service 
connection for various disorders should 
be reviewed on the merits.  If a 
compensable rating is not granted in 
conjunction with the claims for higher 
ratings, the provisions of 38 C.F.R. 
§ 3.324 should be considered.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  The veteran and his 
representative should be afforded the 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




